In an action to recover damages for personal injuries, the defendant Inner Space *353Systems, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered February 17, 2000, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, and the defendants Commissioner of Westchester County Correctional Facility and Westchester County cross-appeal, as limited by their brief, from so much of the same order as denied their cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, with one bill of costs to the plaintiff.
The Supreme Court properly denied the motion and cross motion for summary judgment. The defendants failed to establish their entitlement to judgment as a matter of law and were not entitled to summary judgment based solely on claimed deficiencies in the plaintiff’s pleadings (see, Sterling v Town of Hempstead, 260 AD2d 628; Porter v Uniroyal Goodrich Tire Co., 224 AD2d 674). The plaintiff is entitled to rely on the inference of a defect raised by the failure of the shelving unit to function as intended (see, Halloran v Virginia Chems., 41 NY2d 386, 388; Smith v AT&T Resource Mgt. Corp., 259 AD2d 480; Dubecky v S2 Yachts, 234 AD2d 501; Coley v Michelin Tire Corp., 99 AD2d 795). Friedmann, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.